UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7663


DE’ANTE OCTARIO HOWARD,

                Petitioner - Appellant,

          v.

KENNETH E. LASSITER,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cv-00453-WO-LPA)


Submitted:   January 21, 2014             Decided: January 24, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


De’Ante Octario Howard, Appellant Pro Se.       Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              De’Ante Octario Howard seeks to appeal the district

court’s    order     accepting      the      recommendation          of    the    magistrate

judge    and     denying       relief   on     his       28   U.S.C.       §    2254     (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate        of   appealability.             28     U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial      showing        of     the       denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable           jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,        537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,
529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Howard has not made the requisite showing.                            Accordingly, we

deny his motion for a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                              2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3